         Case 1:20-cv-01835-DAD-JLT Document 16 Filed 07/23/21 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLIFFORD ALAN DILBERT,                          )   Case No.: 1:20-cv-01835-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DENYING PETITIONER’S MOTION
                                                     )   FOR RECONSIDERATION
13           v.                                      )
                                                     )   (Doc. No. 15)
14   R. FISHER, Warden,
                                                     )
15                                                   )
                    Respondent.                      )
16                                                   )

17           Petitioner is a state prisoner proceeding in propria persona with a petition for writ of habeas
18   corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) On January 11, 2021, the assigned magistrate
19   judge issued findings and recommendations recommending that the petition be dismissed. (Doc. No.
20   8.) On January 21, 2021, petitioner filed objections to the magistrate judge’s findings and
21   recommendations. (Doc. No. 11.) The court adopted the findings and recommendations on April 30,
22   2021. (Doc. No. 13.) Pending before the court is petitioner’s motion for reconsideration, filed on May
23   18, 2021.1 (Doc. No. 15.)
24   /////
25
26
     1
27     Petitioner also titles this filing as objections to the findings and recommendations (see Doc. No. 15);
     however, petitioner already filed objections to the findings and recommendations (Doc. No. 11),
28   which the court considered in adopting the findings and recommendations and dismissing the petition
     (see Doc. No. 13).
                                                         1
        Case 1:20-cv-01835-DAD-JLT Document 16 Filed 07/23/21 Page 2 of 3


1                                                  DISCUSSION

2           Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the district

3    court. Rule 60(b) permits a district court to relieve a party from a final order or judgment on grounds

4    of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence . . .; (3)

5    fraud . . . by an opposing party; (4) the judgment is void; (5) the judgment has been satisfied . . . or (6)

6    any other reason that justifies relief.” Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made

7    within a reasonable time, in any event “no more than a year after the entry of the judgment or order or

8    the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

9           Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to show

10   the “new or different facts or circumstances [] claimed to exist which did not exist or were not shown

11   upon such prior motion, or what other grounds exist for the motion.” Motions to reconsider are

12   committed to the discretion of the trial court. Combs v. Nick Garin Trucking, 825 F.2d 437, 441

13   (D.C.C. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc). To succeed, a party

14   must set forth facts or law of a strongly convincing nature to induce the court to reverse its prior

15   decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D.Cal.

16   1986), aff’d in part and rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987).

17          Petitioner fails to meet the requirements for granting a motion for reconsideration. He has not

18   shown “mistake, inadvertence, surprise, or excusable neglect;” he has certainly not shown the

19   existence of either newly discovered evidence or fraud; he has not established that the judgment is

20   either void or satisfied; and, finally, petitioner has not presented any other reasons justifying relief

21   from judgment. Moreover, pursuant to the court’s Local Rules, petitioner has not shown “new or

22   different facts or circumstances [] claimed to exist which did not exist or were not shown upon such

23   prior motion, or what other grounds exist for the motion.” Local Rule 230(j).

24          Instead, petitioner continues to assert that he is challenging his conditions of confinement

25   brought on by the COVID-19 pandemic and requests the court to issue a certificate of appealability.

26   (Doc. No. 15 at 4–6.) However, the court has previously addressed these issues and explained that a

27   civil rights action brought pursuant to 42 U.S.C. § 1983, not a federal habeas petition, is the proper

28   method by which a prisoner may challenge the conditions of his confinement. (See Doc. Nos. 8 at 3,

                                                          2
        Case 1:20-cv-01835-DAD-JLT Document 16 Filed 07/23/21 Page 3 of 3


1    13 at 2.) To the extent “petitioner is seeking compassionate release pursuant to 18 U.S.C. § 3582 due

2    to the risks posed to him by the COVID-19 pandemic,” he must bring his request before the sentencing

3    court. (Doc. No. 13 at 2 (citing Doc. No. 8 at 3).)

4                                                    ORDER

5           Accordingly, petitioner’s motion for reconsideration (Doc. No. 15) is DENIED.

6
7    IT IS SO ORDERED.

8       Dated:     July 22, 2021
9                                                          UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           3
